  Case: 1:17-md-02804-DAP Doc #: 2955 Filed: 11/27/19 1 of 3. PageID #: 430224



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


  IN RE: NATIONAL PRESCRIPTION
  OPIATE LITIGATION

                                                       MDL DOCKET NO. 2804

  This document relates to: ALL CASES                  Hon. Judge Dan A. Polster




        CO-LEAD CLASS COUNSEL’S REQUEST FOR CLARIFICATION OR
       EXTENSION OF DEADLINE FOR FILING OF CLASS NOTICE REPORT

       Co-Lead Class Counsel Jayne Conroy and Christopher A. Seeger (collectively, “Class

Counsel”) respectfully request that the Court clarify, or in the alternative extend, the deadline for

the filing of a report by Epiq Global.

       In its September 11, 2019 Order certifying the Negotiation Class, the Court directed that

Epiq Global file a report concerning the effectuation of the Class Notice program by December 1,

2019. ECF No. 2591 at 5 (¶ 11). Epiq Global is currently in the process of preparing its report.

The deadline that the Court specified, however, falls on a Sunday.

       Although Rule 6(a)(1) of the Federal Rules of Civil Procedure applies to deadlines stated

in a period of days, courts have deemed it equally applicable to deadlines stated as a date certain

or have exercised their discretion to extend a date-certain deadline accordingly. E.g., Scanlon v.

Greenberg Traurig, LLP, 778 F. Supp. 2d 56, 58-59 (D.D.C. 2011) (“‘Rule 6(a) also can be used

for the computation of time in the context of a specified date. Therefore, if the district court orders

certain requests and motions to be filed by a specified date and the date is actually a Saturday,

Sunday, or legal holiday, the court can extend the deadline to the next day that is not a weekend

day or a legal holiday. This is consistent with the recognition that district courts should possess
  Case: 1:17-md-02804-DAP Doc #: 2955 Filed: 11/27/19 2 of 3. PageID #: 430225



broad discretion in managing their calendars.’ Here, because the specified date of filing fell on a

Sunday, the Court will exercise its discretion and consider defendant's motion timely”) (quoting

treatise; internal citation omitted); Gouldd v. Amerman, No. 3:08-CV-2246-P, 2010 WL

11531127, at *1 n.1 (N.D. Tex. July 14, 2010) (“The Federal Rules of Civil [P]rocedure do not

specifically address instances in which a deadline set by court order falls on a Saturday, Sunday,

or Legal Holiday. . . . This Court however, believes that, unless explicitly stated otherwise, any

deadlines set by court order which falls on a Saturday, Sunday, or Legal Holiday will be extended

to the next day that is not a Saturday, Sunday, or Legal Holiday.”).

       Nevertheless, rather than simply assume that the deadline rolls over to December 2, 2019

by operation of law, Class Counsel are making this motion out of an abundance of caution. They

accordingly request that the Court clarify that the deadline was intended to be the next business

day – i.e., Monday, December 2, 2019. Alternatively, they request that the Court extend the

deadline for the filing of the report to Monday, December 2, 2019.

Dated: November 27, 2019
                                             Respectfully submitted,

                                             /s/ Jayne Conroy____________
                                             Jayne Conroy
                                             SIMMONS HANLY CONROY LLC
                                             112 Madison Avenue
                                             New York, NY 10016
                                             (212) 784-6401
                                             jconroy@simmonsfirm.com

                                             /s/ Christopher A. Seeger______
                                             Christopher A. Seeger
                                             SEEGER WEISS LLP
                                             55 Challenger Road, 6th Floor
                                             Ridgefield Park, NJ 07660
                                             (973) 639-9100
                                             cseeger@seegerweiss.com

                                             Co-Lead Class Counsel for the Negotiation Class

                                                 2
        Case: 1:17-md-02804-DAP Doc #: 2955 Filed: 11/27/19 3 of 3. PageID #: 430226



                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 27, 2019, the foregoing was filed using the Court’s

CM/ECF filing system and will be served via the Court’s CM/ECF filing system on all attorneys of record.


                                                   /s/ Christopher A. Seeger
                                                     Christopher A. Seeger
